Citation Nr: 1131523	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for additional compensation for a dependent child.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1981 and from April 1985 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 letter decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011, a travel board hearing regarding this matter was held.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was initially informed that his dependent son, S., was added for benefits purposes by letter dated in July 2000; that notice informed him that S's benefits would terminate at age 18.  A November 2004 notice reiterated this information.  

2.  The Veteran first supplied a completed VA Form 21-674 regarding continuation of benefits for S. as a result of continued school attendance after age 18 in September 2008; S was again added as a dependent effective October 1, 2008.


CONCLUSION OF LAW

The criteria for an earlier effective date for additional compensation for a dependent child based upon school attendance have not been met.  38 U.S.C.A. §§ 1115, 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.31, 3.102, 3.667 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. §§ 3.4(b)(2),  3.159, 3.326(a).

With respect to earlier effective date claims in a case such as this, however, the United States Court of Appeals for Veterans Claims has held that VA's duties to notify and assist are not applicable because the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  No discussion regarding these duties thus is necessary.

II.  Earlier Effective Date

The Veteran seeks an effective date earlier than October 1, 2008, for payment of additional compensation for his dependent son, S.  He contends that he submitted the proper form for continuation of payment of such additional compensation in January 2006, prior to his son's graduation from high school.  At his hearing, the Veteran described how this form would have been channeled first through his representative in Austin, then mailed to the representative in Waco, and finally delivered to the RO.  Hearing transcript, (T.) 6.  With his notice of disagreement, the Veteran submitted a photocopy of a VA Form 21-674, dated January 12, 2006.       

Where a Veteran is entitled to compensation based on a disability or disabilities evaluated at 30 percent or greater, an additional amount of compensation may be payable or a spouse, child, and/or dependent parent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1) (2010).  Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course of study if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2) (2010).

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2010).

Regardless of the statues and regulations governing effective dates, payment of additional compensation for a dependent may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

A rating decision dated in June 2000 granted compensation benefits to the Veteran at a combined disability evaluation of 30 percent.  He was notified of this determination in a July 2000 letter from the RO, which also informed him that his son, S, would receive dependent benefits until the age of 18.  A notice from the RO dated in November 2004 reiterated this information regarding S.  

In response to a completed VA Form 21-674 received in December 2004, a March 2005 letter from the RO informed the Veteran about continuing entitlement to another dependent, K, based on school attendance after age 18.  Certifications of School Attendance regarding K were received in 2006 through 2008.  

The Veteran was notified via letter from the RO dated in August 2008 that he was responsible for reporting any changes in the number of his dependents.  VA then requested that he verify his continued entitlement to additional compensation for dependents by completing and returning a "Status of Dependents Questionnaire," which was enclosed and subsequently received by VA on August 15, 2008.  Listed as dependents were two children, including S.  In a letter dated later in August 2008, the Veteran was informed that a VA Form 21-674 was required.  This form was received by VA on September 2, 2008.  

In a September 2008 letter, the Veteran was notified that S was added as a school child dependent with a payment start date of October 1, 2008.

In his October 2008 notice of disagreement (NOD), the Veteran conveyed his belief that he should be back paid to 2006 because S had been enrolled since graduating from high school.  He provided a photocopy of a VA Form 21-674 that is dated January 2006 pertinent to S.   

At the March 2011 hearing, the Veteran described how his disability percentage ratings had changed over time, and thus it was not entirely clear for what he was being compensated.  T. 8.  He stated that S had been enrolled continuously.  T. 9.  

Based on the above, the Board must unfortunately find that an earlier effective date for payment of additional compensation for the dependent child S. is not warranted.  In this case, although the Veteran's dependent child, S, was pursuing a course of instruction at the time of his 18th birthday, VA did not receive a claim based upon his school attendance within 1 year of his 18th birthday.  Therefore, entitlement to benefits cannot be established prior to the date of receipt of the claim.  Although the Veteran submitted a copy of the proper form for continued payment of benefits, the claims file does not show that the form was received by VA (as opposed to other entity, such as his representative) until September 2008, at which time the RO appropriately reinstated benefits.  

The evidence of record also shows that prior notifications from the RO in 2000 and 2004 alerted the Veteran of the circumstances in which the benefits for his dependents would discontinue.   As shown by the many submissions for his other dependent, it is clear that the process and procedure was known and followed by him.  

Acknowledgement is given to the Veteran's testimony at the March 2011 hearing that he submitted the proper form in 2006 through the usual channels, including with his representative.  He indeed submitted a copy of his 2006, VA Form 21-674 regarding S.'s schooling.  Nevertheless, the copy does not show a date-stamp as received by VA any earlier than September 2008.

The Board otherwise acknowledges the Veteran's frustration, as demonstrated by the oral and written statements and individual contentions.  Unfortunately, the Board has no option but to decide this case in accordance with the applicable law.  Thus, the claim must be denied.  The Board may not grant a benefit that an appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).   That is, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).   Therefore, the Board, while sympathetic to the Veteran's arguments, is unable to find a legal basis for the benefit sought.  The Board also wishes to acknowledge the Veteran's lengthy and valorous service to our country, and that the denial of the claim is in no way intended to impugn or fail to recognize his individual sacrifices undertaken in the defense of the nation.  

For each of the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date, for additional compensation for S.  The doctrine of reasonable doubt therefore is not applicable, and the claim is denied.


	
ORDER

An earlier effective date for additional compensation for a dependent child based on school attendance is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


